Citation Nr: 0917017	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  03-00 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from March 1985 to January 
1993.

This matter came before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2006 the Board remanded the appeal for additional 
development of the record.


FINDINGS OF FACT

1.  The Veteran did not engage in combat.

2.  There is no credible supporting evidence that a claimed 
in-service stressor occurred.

3.  The diagnoses of PTSD are not based on credible 
supporting evidence of a stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

A letter dated in March 2001 informed the Veteran of the 
evidence necessary to support a claim of entitlement to 
service connection.  The Veteran was told that VA would make 
reasonable efforts to assist him in obtaining evidence 
supportive of his claim.  The Veteran was invited to submit 
or identify pertinent evidence.  He was advised that 
identified VA records had been requested.

In July 2001 the Veteran was asked to submit a complete, 
detailed description of the specific traumatic incidents that 
produced the stress that resulted in his claimed PTSD.  He 
was also asked to identify any private treatment he had 
received for his claimed PTSD.

In March 2006, the Veteran was advised that the stressor 
statement that he had provided during VA psychological 
testing had not been received from the VA Medical Center.  He 
was asked to submit a specific and detailed statement 
describing all of his alleged stressors that occurred during 
active service.  He was told that the statement should 
include the date, place, units or ships involved, and people 
involved (to include name and rank).  

An August 2008 letter again asked for a detailed statement of 
the Veteran's claimed stressors.  He was told that the 
written stressor statement provided during psychological 
testing was not associated with his claims file.  The 
evidence of record was listed, and the Veteran was told how 
VA would assist him in obtaining additional relevant 
evidence.  The Veteran was also advised of the manner in 
which VA determines disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, the record reflects that he was 
provided with a meaningful opportunity during the pendency of 
his appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, the Board notes that a 
VA examination was conducted and treatment records have been 
associated with the claims file.  The Board finds that the VA 
examination was adequate, in that it was conducted by a 
neutral, skilled provider.  The examiner established that he 
had reviewed the claims file and service records.  He 
reviewed a stressor letter (no longer available) and the 
results of a full psychometric evaluation.  With respect to 
service treatment records, the Board notes that in October 
2006 the service department indicated that there were no 
additional service treatment records available.  The Veteran 
has not identified any additional evidence or information 
which could be obtained to substantiate the claim.  In fact, 
in April 2006 he indicated that he had no further evidence to 
submit.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

Initially, the Board notes that the evidence does not support 
a finding that the Veteran engaged in combat.  He has not 
claimed that he was in combat.  Furthermore, service 
personnel records show that the Veteran did not serve in a 
combat specialty, nor did he receive any decoration 
indicating that he engaged in combat.  The fact that warning 
shots had been fired earlier at the Iraqi vessel does not 
establish that the American ships engaged in combat.  (As 
noted in one report, the boarding went smoothly with no shots 
fired and no resistance met.)  Thus, he is not entitled to 
application of the provisions of 38 U.S.C.A. § 1154(b) (West 
2002).

The Veteran's service treatment records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to his 
psychiatric health.  On separation examination in September 
1992, he denied frequent trouble sleeping, depression or 
excessive worry, and nervous trouble of any sort.  He was 
determined to be psychiatrically normal and was found 
qualified for discharge.

A news article dated in October 1990 indicates that a 
boarding team of 15 men, including 11 men from the USS 
Reasoner, boarded the Al-Bahar al-Arabi with no shots fired 
and no resistance met.  A U.S. Navy Commander indicated that 
the crew of the Iraqi ship was cooperating with the boarding 
party.  

At a May 2001 Persian Gulf Registry examination, the Veteran 
reported difficulty sleeping since 1990.  He complained of 
nightmares about death.  He stated that he witnessed a fellow 
soldier killed in the Philippines.  He also related that 
during the Gulf War he saw an Iraqi ship full of dead bodies, 
with flies and maggots on them.  The impression included 
PTSD.

During psychological testing in June 2001, the Veteran was 
noted to have submitted a long, hand-written letter detailing 
a terrifying experience boarding an Iraqi ship that had a 
compartment full of Iraqis that had been murdered.  He 
related that the experience was horrifying.  The Veteran also 
reported that he witnessed a fellow soldier killed.  The 
diagnostic impression was probable PTSD with psychotic 
features.

In response to a July 2001 letter from VA, the Veteran 
provided the dates August 6, 1990 through November 1, 1990 
and stated the following: "PERSIAN GULF WAR, PERSIAN GULF, 
COAST GUARD STAFF ASSISTING SHIP, IRAQI TANKER, TANKER 
COMPARTMENT DISCOVERED GOUGE AND MUTILATED DEAD BODIES OF 
YOUNG MEN (IRAQI'S)".  He noted that his evidence for PTSD 
was in his medical file at the VA outpatient clinic in 
Austin, Texas.

The Veteran underwent a VA examination in March 2002.  He 
indicated that he believed that he was seen once by a 
psychiatrist for a brief period during active duty.  The 
examiner noted that he was unable to locate a record of that 
treatment in the file.  The Veteran reported daily intrusive 
thoughts of stressor events, nightmares, and olfactory 
flashbacks.  He stated that he was a boiler room mechanic 
during service.  He denied having been wounded or injured on 
active duty.  The examiner noted that in a letter provided to 
his VA provider and in the current interview, the Veteran 
reported that while at sea, his ship was asked to assist in 
boarding and searching an Iraqi vessel.  He stated that the 
Coast Guard asked for volunteers who wished to assist and 
that he volunteered.  He indicated that while searching the 
ship, they located a locked compartment that had a bad odor.  
The compartment was unlocked and inside were the bodies of 
young Iraqi men which had been mutilated and were 
decomposing.  The Veteran noted that he continued to be 
haunted by both the visual and olfactory sensations of the 
decaying bodies.  Additionally, the Veteran reported that 
while on active duty, he witnessed a man shot through the 
head at a bar.  Finally, the Veteran related that he had, on 
separate occasions, witnessed fellow sailors attempt suicide.  
He noted that on one occasion he was present when a man put a 
gun in his mouth, but that he tackled the man.  He stated 
that on the other occasion, a fellow sailor attempted to hang 
himself, but that he caught the man and held him so that 
others could cut him down.  Following examination and 
interview, the examiner concluded that the Veteran currently 
met the full diagnostic criteria for a diagnosis of PTSD, 
noting that the exposure to a large number of dead and 
decaying bodies would qualify as a criterion-A stressor.  The 
diagnosis was PTSD.

In April 2004, the RO requested verification of the Veteran's 
claimed stressor regarding the boarding of the Iraqi ship.  
In July 2004, the United States Armed Services Center for 
Research of Unit Records (USASCRUR) (now referred to as the 
U. S. Army & Joint Services Records Research Center [JSRRC]) 
responded to VA's request for stressor verification.  It 
noted that the command history of the USS Reasoner (FF-1063) 
confirmed that the ship conducted a vessel board search and 
seizure mission aboard the Al-Bahar al-Arabi in the Gulf of 
Oman in October 1990.  It noted, however, that the history 
was brief and did not provide any additional information.  It 
stated that the Naval Historical Center was unable to locate 
the October 1990 deck logs for the USS Reasoner.

In September 2006 the Temple VA Medical Center indicated that 
it could not locate the hand-written letter provided by the 
Veteran during psychological testing in 2001.

Analysis

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

As discussed above, the Veteran did not engage in combat.  

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the Veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Having carefully reviewed the evidence pertaining to this 
claim, the Board has determined that service connection for 
PTSD is not warranted.  In this regard, the Board notes that 
there is no independent corroboration (credible supporting 
evidence) of a claimed in-service stressor.  

Regarding the Veteran's report of witnessing a man shot and 
killed in the Philippines and being involved in stopping two 
suicides by fellow sailors, the Board observes that the 
Veteran has not provided sufficient information to allow 
verification of these claimed stressors.  The Board again 
notes that a noncombat Veteran's testimony alone does not 
qualify as credible supporting evidence of occurrence of an 
in-service stressor as required by 38 C.F.R. § 3.304(f).  
With respect to these reported stressors, the Veteran has not 
provided dates, places, or names of people involved such that 
any meaningful research might be conducted in an attempt at 
verification.

With respect to the boarding of the Iraqi ship, while this 
event has been verified, there is no indication in the record 
that a compartment full of deceased men was discovered during 
the search and seizure mission.  Moreover, there is no 
indication that the Veteran was one of the 11 men from the 
USS Reasoner that participated in that mission.  Rather, the 
evidence of record indicates that the search and seizure 
mission was carried out with the cooperation of the Iraqi 
vessel's crew.  The evidence of record is silent with respect 
to the Veteran's report that decaying, mutilated bodies were 
found aboard the Iraqi ship.  A record does establish that it 
was believed that the merchant had disposed of a cargo.  The 
Board finds it inconceivable that there would be a report 
regarding cargo, but not a report addressing the fining of 
mutilated bodies.  We conclude that there is no credible 
supporting evidence that the claimed stressor occurred.

In essence, the diagnosis of PTSD is unsupported by the 
record, based as it is on unreliable and unverified stressor 
information provided by the Veteran.  The Board is not 
required to accept a Veteran's uncorroborated account of his 
military experiences or the findings of psychiatrists and 
psychologists that are based on such an uncorroborated 
history provided by the Veteran.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  As such, without a confirmed in-
service stressor service connection may not be granted.  

In sum, the Board finds that the record does not contain 
evidence that tends to establish the criteria for 
establishing service connection for PTSD.  Although the 
record indicates a diagnosis of PTSD, the Veteran's claimed 
in-service stressors are lacking credible supporting 
evidence.  Having carefully considered all procurable and 
assembled data, the Board concludes that the criteria for 
service connection for PTSD are not met.  

Under these circumstances, the Board must conclude that the 
Veteran has not met the regulatory requirements of 
entitlement to service connection for PTSD, and that, on this 
basis, his claim must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable 
in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


